Citation Nr: 1818527	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-29 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his Father


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to December 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  During the hearing the Veteran waived initial RO consideration for additionally submitted evidence.  


FINDING OF FACT

The evidence is at least in equipoise as to whether a left knee disorder, diagnosed as chronic left knee strain to anterior cruciate ligament (ACL) with effusion, sprain, and chondromalacia, is related to an injury sustained in service.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for a left knee disorder, diagnosed as chronic left knee strain to ACL with effusion, sprain, and chondromalacia, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2017). 



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable disposition below to grant the Veteran's claim of service connection for a left knee disorder, a discussion of compliance with VA's duty to notify and assist with regard to this claim is not necessary.

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

The evidence shows that the Veteran has been diagnosed with a left knee disorder, to include chronic left knee strain to ACL with effusion.  See, e.g., November 2017 private opinion.  In November 2017 the Veteran testified that in service he injured his left knee during a five mile platoon jog after being instructed to secure a full water canteen inside his left cargo trouser pocket.  He explained that throughout the jog the canteen hit his left leg.  The Veteran also noted that he has had constant knee pain since service.  His father testified that when he saw the Veteran after service, he had inflammation and swelling in his left knee.  

Service treatment records show that in September 1994 the Veteran was treated for a collateral strain of the left knee.  An individual sick slip shows that a canteen injured the Veteran's knee while running.  He was instructed not to do any running, jumping, or marching for three days.  Another individual sick slip, dated September 25, 1994, shows that the Veteran was instructed not to do any running, jumping, and marching for five days and to wear a brace.  An individual sick slip on October 4, 1994 shows the Veteran was instructed not to do any running, jumping, and marching and to wear a knee brace for one week.  An inservice screening note in October 1994 shows that the Veteran had left knee pain for two weeks and the assessment was possible Iliotibial Band Syndrome (ITBS).  

In November 2017 the Veteran's physician after reviewing the service treatment records opined that the left knee strain to ACL with effusion was caused by or is the result of the Veteran's left knee injury in service.  The examiner noted that she has been treating the Veteran over the past seven years for left knee pain that is due to his injury in service.  The November 2017 opinion is significantly probative as it was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the nature of the Veteran's left knee disorder in proffering the opinion.

The Veteran also has diagnoses of left knee sprain and chondromalacia.  See, e.g., March 2015 private treatment record that includes a reference to a July 2014 MRI.  A private treatment record in March 2016 also shows that the examiner reported that the Veteran has had left knee pain since his left knee injury during service and provided diagnoses of left knee sprain and chondromalacia.  While not clearly articulated, the overall context of this examiner's opinion conveys that the Veteran's left knee sprain and chondromalacia are also related to his injury in service.  Medical reports must be read as a whole and in the context of the evidence of record.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  The opinion is probative as it was predicated on careful consideration of medical principles applied to the facts of this case.

The Board recognizes that there is an unfavorable VA opinion dated in September 2010 regarding the etiology of the Veteran's left knee disorder.  However, this opinion is not any more probative regarding whether the Veteran's left knee disorder is related to service than the favorable evidence discussed above.  As the evidence here is at least in equipoise, meaning that the evidence for and against the Veteran's claim for a left knee disorder is essentially equal, the benefit-of-the-doubt rule applies.  Therefore, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for a left knee disorder, diagnosed as left knee strain to ACL with effusion, sprain, and chondromalacia, is granted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left knee disorder, diagnosed as left knee strain to ACL with effusion, sprain, and chondromalacia, is granted.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


